


Exhibit 10.20

 

(Form of First Amendment to Restricted Stock Unit Award Agreement with all
non-management directors)

 

FIRST AMENDMENT TO

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This First Amendment to Restricted Stock Unit Award Agreement (“Amendment”) is
made and entered into by and
among                                       (“Grantee”) and Texas
Roadhouse, Inc., a Delaware corporation (the “Company”).

 

Grantee and the Company are sometimes referred to collectively in this Amendment
as the “Parties.”

 

WHEREAS, the Parties entered into that certain Restricted Stock Unit Award dated
on or about                                 (the “Agreement”); and

 

WHEREAS, the Parties now desire to amend the Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.                                       Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Agreement.

 

2.                                       Paragraph 6 of Article II of the
Agreement is hereby deleted in its entirety and replaced with the following:

 

6.                                       Assumption or Substitution on Change in
Control.  Upon a Corporate Transaction that is a change in ownership under
Treasury Regulation Section 1.409A-3(i)(5)(v) (generally, a person or group
acquires more than 50% of the total fair market value or voting power of stock)
or that is a change in ownership of assets under
Section 1.409A3(i)(5)(vii) (generally, a sale of 40% or more of assets), the
Award shall become 100% immediately vested 5 days prior to the Corporate
Transaction, and the Company may, in its discretion, pay the Restricted Stock
Units at that time in cash rather than issuing Shares to Grantee.  Such cash
payment shall be equal to the fair value of the Shares on the date they would
otherwise be issued in accordance with the preceding sentence, as reflected by
the transaction giving rise to a Corporate Transaction, or if such transaction
is not a sale of Shares, fair value as determined in good faith by the Company.

 

3.                                       Except as expressly amended hereby, the
Agreement shall remain in full force and effect.

 

[Signature page follows.]

 

1

--------------------------------------------------------------------------------


 

(Form of First Amendment to Restricted Stock Unit Award Agreement with all
non-management directors)

 

IN WITNESS WHEREOF, and intending to be legally bound thereby, Grantee and the
Company have executed the foregoing Amendment on the dates set forth below.

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

Dated:

 

 

By:

 

 

Name:

Scott M. Colosi

 

Its:

Chief Financial Officer

 

 

 

 

Dated:

 

 

By:

 

 

Name:

 

 

2

--------------------------------------------------------------------------------
